     Case 4:18-cr-00223-RCC-DTF Document 317 Filed 08/26/19 Page 1 of 9



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
      Assistant U.S. Attorney
 4    State Bar No.: 029708
      405 West Congress, Suite 4800
 5    Tucson, Arizona 85701-5040
      Telephone: (520) 620-7300
 6    E-mail: anna.wright@usdoj.gov
      E-mail: nathaniel.walters@usdoj.gov
 7    Attorneys for Plaintiff
 8                         IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10
      United States of America,                                CR-18-00223-RCC (DTF)
11
                             Plaintiff,
12                                                       GOVERNMENT’S PROPOSED
              vs.                                    QUESTIONS TO BE INCLUDED IN JURY
13                                                           QUESTIONNAIRE
14    Scott Daniel Warren,
15                            Defendants.
16
             The United States of America, by and through its undersigned attorneys, hereby
17
      submits its proposed questions to be included in a jury questionnaire in this case.
18
             I.     Introduction
19
             The defendant, Scott Daniel Warren, a member of No More Deaths, is charged with
20
      harboring illegal aliens from January 14-17, 2018. The defendant is alleged to have
21
      harbored the illegal aliens at a location colloquially referred to as “The Barn,” which is
22
      located in Ajo, Arizona.
23
             II.    Proposed Background Questions
24
             1. Juror Name:__________________________________ Juror Number:_______
25
             2. Place of Birth:______________________________________
26
             3. What is your current occupational status? (Check all that apply)
27
                    a. Work full-time outside the home        _____
28
                    b. Work part-time outside the home        _____
     Case 4:18-cr-00223-RCC-DTF Document 317 Filed 08/26/19 Page 2 of 9




 1                c. Full-time homemaker                 _____
 2                d. Unemployed                          _____
 3                e. Student                             _____
 4                f. Retired                             _____
 5                g. Disabled                            _____
 6                h. Other (Please Explain in Margin)    _____
 7                i. What is your occupation? _____________________________________
 8         4. What is the highest level of education you have completed?
 9                a. High School                         _____
10                b. Bachelor’s Degree                   _____
11                c. Master’s Degree                     _____
12                d. Doctorate                           _____
13                e. What field of study is your degree? ______________________________
14         5. Please state your marital status:
15                a. Married                             _____
16                b. Single                              _____
17                c. Divorced                            _____
18                d. Widowed                             _____
19         6. What is your annual household income?
20                a. Less than $25,000                   _____
21                b. Between $25,000 and $70,000         _____
22                c. Between $70,000 and $100,000        _____
23                d. More than $100,000                  _____
24         III.   Proposed Substantive Questions
25         7. How often do you read the newspaper?
26                a. Every day                           _____
27                b. Several times a week                _____
28                c. Once/twice a week                   _____


                                                  -2-
     Case 4:18-cr-00223-RCC-DTF Document 317 Filed 08/26/19 Page 3 of 9




 1               d. Less often than once a week             _____
 2               e. Never                                   _____
 3               f. What newspapers do you read? _________________________________
 4         8. How often do you watch TV news?
 5               a. Every day                               _____
 6               b. Several times a week                    _____
 7               c. Once/twice a week                       _____
 8               d. Less often than once a week             _____
 9               e. Never                                   _____
10               f. What stations and programs? __________________________________
11         9. How often do you listen to radio news?
12                a. Every day                              _____
13                b. Several times a week                   _____
14                c. Once/twice a week                      _____
15                d. Less often than once a week            _____
16                e. Never                                  _____
17                f. What stations? _____________________________________________
18         10. How often do you get news from the Internet?
19                a. Every day                              _____
20                b. Several times a week                   _____
21                c. Once/twice a week                      _____
22                d. Less often than once a week            _____
23                e. Never                                  _____
24                f. What sites? _______________________________________________
25         11. Have you ever researched, whether on the Internet or in print, the immigration
26            laws or immigration policies of the United States? If so, please explain.
27                a. If so, is there anything about your search or research that might affect
28                    your ability to be completely fair and impartial? If so, please explain.


                                               -3-
     Case 4:18-cr-00223-RCC-DTF Document 317 Filed 08/26/19 Page 4 of 9




 1         12. Do you recall hearing or reading anything about this case?
 2                a. If so, please state in detail how you learned about this case and what you
 3                    know about it.
 4                b. If so, is there anything that you have heard or read about this case that
 5                    would make it difficult for you to be a fair and impartial juror in this
 6                    case? Please explain.
 7                c. If so, have you formed any opinions about the defendant’s guilt or
 8                    innocence? Please explain.
 9         13. Do you have any strong beliefs, issues, or concerns about the use of the terms
10            “illegal aliens” or “illegal immigrants”? If so, please explain.
11         14. Have you performed any internet searches, conducted any research, or heard of
12            the following people or topics (circle all that apply):
13                a. Scott Warren
14                b. No More Deaths
15                c. Humanitarian Aid Groups
16                d. Prevention Through Deterrence
17         15. If you circled any of the above-listed topics, please explain what you saw or
18            read, and any opinions you hold as a result of those topics.
19         16. Frequently, there is publicity in Southern Arizona regarding Border Patrol
20            Agents, border security, and illegal immigration. Is there anything about any of
21            the publicity you have seen, heard, or read which might affect your ability to be
22            completely fair and impartial? If so, please explain.
23         17. Do you have any personal knowledge about this case? If so, please explain.
24         18. Have you ever lived and/or worked on or near the border with Mexico? If so,
25            please explain.
26         19. Have you ever lived and/or worked in or near Ajo, Arizona? If so, please explain.
27
28


                                                -4-
     Case 4:18-cr-00223-RCC-DTF Document 317 Filed 08/26/19 Page 5 of 9




 1         20. Have you, or a close family member or friend, had any unfavorable, unpleasant
 2            and/or difficult experiences from contact, such as through employment, tourism,
 3            shopping, etc., with the border with Mexico? If so, please explain.
 4         21. Have ever had contact with known or suspected illegal aliens? If so, please
 5            explain.
 6         22. Have you ever had contact with humanitarian aid groups such as No More
 7            Deaths, Humane Borders, Tucson Samaritans, etc.? If so, please explain.
 8         23. Have you, or a close family member or friend, ever volunteered with a
 9            humanitarian aid organization such as No More Deaths, Humane Borders,
10            Tucson Samaritans, or others? If so, please explain.
11                a. Have you, or a close family member or friend, ever donated money or
12                    resources to a humanitarian aid organization such as No More Deaths,
13                    Humane Borders, Tucson Samaritans, or others? If so, please explain.
14         24. Do you, or a close family member or friend, display signs in support of
15            humanitarian aid organizations such as No More Deaths, Humane Borders,
16            Tucson Samaritans, or others? If so, which organizations?
17         25. Do you, or a close family member or friend, have any bumper stickers on any
18            vehicle in support of humanitarian aid organizations such as No More Deaths,
19            Humane Borders, Tucson Samaritans, or others? If so, please explain.
20         26. Do you believe there is a distinction between real humanitarian aid to illegal
21            aliens and sheltering illegal aliens?
22               a. If so, how would you describe the difference?
23               b. If the law draws a line between these two types of conduct in a different
24                   way than your answer above, would you be able to set aside your
25                   predispositions and follow the law?
26         27. Several witnesses in this case are law enforcement officers, including Border
27            Patrol Agents.
28


                                                -5-
     Case 4:18-cr-00223-RCC-DTF Document 317 Filed 08/26/19 Page 6 of 9




 1                 a. Would you tend to believe or credit these witnesses’ testimony more than
 2                    the testimony of a non-law enforcement officer simply because of their
 3                    position? If so, please explain.
 4                 b. Would you tend to believe or credit non-law enforcement officers’
 5                    testimony more than the testimony of a law enforcement officers simply
 6                    because of they are not law enforcement? If so, please explain.
 7         28. Have you ever served in the military? If so, please explain.
 8                 a. If so, did you ever have contact with humanitarian aid organizations? If
 9                    so, please explain.
10         29. Do you believe the United States should have “open borders,” or in other words,
11            that a person should not have to seek permission from the United States
12            government to enter the United States? If so, please explain.
13         30. Do you believe that the United States has the right to control the land along the
14            border with Mexico?
15         31. Do you believe the United States should decriminalize illegal entry into the
16            United States? If so, please explain.
17         32. Do you believe there are limits on Border Patrol’s authority to enforce
18            immigration laws within the United States? If so, please explain.
19                 a. Do you believe there should be limits on Border Patrol’s authority to
20                    enforce immigration laws within the United States? If so, please explain.
21         33. Have you, or a close family member or friend, ever supported, individually or as
22            a member of a group or organization, less security along the border with Mexico?
23            If so, please explain.
24                 a. Have you, or a close family member or friend, ever supported,
25                    individually or as a member of a group or organization, less security
26                    along the border with Mexico?
27
28


                                                -6-
     Case 4:18-cr-00223-RCC-DTF Document 317 Filed 08/26/19 Page 7 of 9




 1                 b. Have you, or a close family member or friend, ever donated money,
 2                    individually or as a member of a group or organization, for less security
 3                    along the border with Mexico?
 4                 c. If so, have you, or a close family member or friend, ever held any office
 5                    or title in any organization? If so, please explain.
 6         34. Have you, or a close family member or friend, ever advocated for, individually
 7            or as a member of a group or organization, immigrant rights? If so, please
 8            explain.
 9         35. Have you written or called any elected or appointed government official to
10            express your opinion about illegal immigration, the Border Patrol, or other
11            related issues? If so, please explain.
12         36. Have you written or called any newspaper, magazine, television program, or
13            website to express your opinion about illegal immigration, the Border Patrol, or
14            other related issues? If so, please explain.
15         37. In your religious groups, church services, or other groups, have border crossings,
16            illegal immigration, harboring illegal aliens, or humanitarian aid issues been
17            discussed? If so, please explain.
18                 a. Have your religious groups, church services, or other groups,
19                    volunteered with a humanitarian aid organization such as No More
20                    Deaths, Humane Borders, Tucson Samaritans, or others? If so, please
21                    explain.
22                 b. If so, did you participate? Please explain.
23         38. You will hear testimony from two witnesses; one is a citizen of El Salvador and
24            the other is a citizen of Honduras. Is there anything about their nationality,
25            citizenship, or country that would make it difficult for you to be fair and
26            impartial in this case? If so, please explain.
27         39. Do you believe people should be allowed to house illegal immigrants who have
28            just crossed the border with Mexico in their homes? If so, please explain.


                                                  -7-
     Case 4:18-cr-00223-RCC-DTF Document 317 Filed 08/26/19 Page 8 of 9




 1                a. If so, if the Court’s instructions on the law differ from your view, would
 2                   you be able to set aside your predispositions and follow the law?
 3         40. Have you, or a close family member or friend, ever been arrested for, charged
 4            with, or convicted of a criminal offense, including DUI and related charges,
 5            other than petty traffic offenses? If so, please explain.
 6         41. Have you, or a close family member or friend, ever been involved in providing
 7            shelter to illegal aliens? If so, please explain.
 8         42. Have you, or a close family member or friend, ever been involved in concealing
 9            illegal aliens? If so, please explain.
10         43. Have you, or a close family member or friend, ever been involved in shielding
11            illegal aliens from law enforcement? If so, please explain.
12         44. Have you received any legal training or education such as law school, paralegal
13            school, or taken criminal justice course? If so, please explain.
14         45. Do you hold any religious, philosophical, moral, or any other type of personal
15            belief that would make it difficult for you to stand in judgment of or find the
16            defendant guilty of a crime even though the United States proved his guilty
17            beyond a reasonable doubt? If so, please explain.
18         46. Do you have an opinion about illegal aliens testifying against the defendant that
19            would interfere with or predispose your judgment in this case such that you could
20            not render a fair verdict? If so, please explain.
21         47. Do you believe that the question of possible punishment should be allowed to
22            enter your deliberations? If so, please explain.
23                a. If so, if you were given an instruction that you are not allowed to
24                    consider any possible punishment, could you follow that instruction?
25         48. Under the law, the United States has the burden of proving each crime beyond a
26            reasonable doubt. Would you require the United States to prove the charged
27            crimes beyond all doubt or beyond all possible doubt (a higher burden than
28            required by law)? If so, please explain.


                                                 -8-
     Case 4:18-cr-00223-RCC-DTF Document 317 Filed 08/26/19 Page 9 of 9




 1          49. The United States may present circumstantial evidence. The Court will instruct
 2              you that circumstantial evidence is also proper evidence for you to consider in
 3              deciding the case. Would you have any problems with following the Court’s
 4              instructions regarding circumstantial evidence? If so, please explain.
 5          50. Have you, or a close family member or friend, had the police search their car,
 6              home, business, or other property? If so, please explain.
 7                  a. If so, would that experience affect your decision in any way when it is
 8                      time for you to evaluate the evidence in this case?
 9          51. Is there anything about the charge, the facts, or the issues involved in this case
10              that you have learned from this questionnaire, which you believe would make it
11              difficult for you to be a fair and impartial juror to both the United States and the
12              defendant? If so, please explain.
13
14          Respectfully submitted this 26th day of August 2019.
15
16                                              MICHAEL BAILEY
                                                United States Attorney
17                                              District of Arizona
18
                                                /s/ Anna R. Wright & Nathaniel J. Walters
19
                                                ANNA WRIGHT &
20
                                                NATHANIEL J. WALTERS
21                                              Assistant U.S. Attorneys
22
23    Copy of the foregoing served electronically or by
      other means this 26th day of August 2019, to:
24
      All ECF participants
25
26
27
28


                                                    -9-
